 GRACELANDS INCGracelands,Inc, Convalescent CenterandIndustrialUnion Department,AFL-CIO Case 26-CA-12491March 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 30, 1988, Administrative LawJudge Lawrence W Cullen issued the attached decisionThe General Counsel, the Charging Party,and the Respondent filed exceptions and supportingbriefsThe General Counsel filed an answeringbrief and the Respondent filed answering briefs tothe General Counsel's exceptions and to the Charging Party's exceptions The Respondent also filed amotion to strike 1The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions3and to adopt the recommendedOrderiOn DecemberI1988 the Respondentfiledwith the Boarda motionto strike the ChargingParty s combinedexceptions and brief In thatmotion the Respondent asserts that the ChargingParty s brief fails tomeet the requirementsof Sec 102 46(c) ofthe Board s Rules and RegulationsWe deny theRespondentsmotionAlthough the Charging Party sexceptions and brief do not conform in all particularswith Sec 102 46they are not so deficient as to warrant strikingMoreoverthe Respondent has not shown prejudice as a result of anydeficiencyIn light of allthese circumstances the motion is denied2 The GeneralCounsel and the ChargingPartyhave excepted to someof the judges credibilityfindingsThe Boards establishedpolicy is not tooverrule an administrative law judge s credibility resolutions unless theclearpreponderanceof all therelevant evidence convincesus that theyare incorrectStandard Dry Wall Products91NLRB 544 (1950) enfd188 F2d 362 (3d Cir 1951) We have carefullyexamined the record andfindno basis for reversing the findingsThe Respondenthas excepted to the judge s finding that the IndustrialUnion DepartmentAFL-CIO isa labor organizationwithinthe meaningof Sec 2(5) of the Act Inlight of our decisionwe find itunnecessary topass on the issue this exception raisesWe correctthe followinginadvertenterrors in dates in sec III A ofthe judge s decisionPar 2 shouldstate that the petition was filed in1987 not 1988 Par 3 should state thatCarrieDelbridge s employmentcommencedin 1975not 19783At the hearingthe complaint was amended to allege that the Respondent acting through licensed practical nurseOra Hoskinsthreatenedits employeeCarrieDelbndge with unspecified reprisals because of Delbridge s unionactivityWe agree withthe judges conclusion that Hoskips conduct did not constitute a violationof the Actimputable to theRespondent In doing so we note thatHoskins supervisorystatuswasneither alleged in the complaint nor litigated at the hearingAlthough theGeneral Counselrefers to Hoskins as a supervisor and witnesses refer tothe nurses generally as supervisors there is no evidencein the recordthat Hoskins possesses any indiciaof supervisorystatus within the meaning ofSec 2(11) of the ActORDER373The recommended Order of the administrativelaw judge is adopted and the complaint is dismissedMargaret Guill Brakebusch Esqfor the General CounselLouis A Fuselter Esq (Fuseher Ott McKee & Walker)of JacksonMississippi, for the RespondentDECISIONSTATEMENT OF THE CASELAWRENCE W CULLEN, Administrative Law JudgeThis case was heard before me on April 25 and 26, 1988,atOxford, Mississippi The hearing was held pursuant toa complaint issued by the Regional Director for Region26 of the National Labor Relations Board on March 151988The complaint as amended at the hearing is basedon a charge filed by the Industrial Union Department,AFL-CIO (the Union) on February 11 1988, and allegesthatRespondent Gracelands IncConvalescent Centerviolated Section 8(a)(1) of the National Labor RelationsAct (the Act) by unlawfully threatening its employeesbecause of their protected concerted activity and that itviolated Section 8(a)(3) and (1) of the Act by unlawfullyissuing written warnings to and discharging its employeeCarrie Louise Delbridge because of her participation inunion activitiesRespondent by its answer filed onMarch 25, 1988, has denied the commission of any violations of the ActAfter due consideration of the evidence and testimonypresented at the hearing including the demeanor of thewitnesses and the briefs filed by the General Counsel andthe Respondent, I make the followingFINDINGS OF FACTIJURISDICTIONThe complaint alleges the answer admits and I findthatRespondentGracelands Inc operates a dual carenursing homeinOxfordMississippiRespondent by itsanswer denies that it is a corporation or that it has beenengaged as a health care institution I find however thatRespondent has held itself out as a corporation and implicitly admitted its corporate status I further find basedon the undisputed evidence at the hearing that it hasbeen engaged as a health care institution in its operationof a dual care nursing home The complaint also allegesRespondent admits and I find that during the 12 monthspreceding the filing of the complaint, Respondent, in thecourse and conduct of its business operations derivedgross revenues in excess of $100 000 and purchased andreceived at Respondents facility products goods, andmaterials valued in excess of $50,000 directly from pointsoutside the State of MississippiThe Respondent alsoadmits that it has been a health care institution within themeaning of Section 2(14) of the Act but denies that it isan employer within the meaning of Section 2(2) (6) and(7) of the Act I find, however on the basis of the admit293 NLRB No 45 374DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDted jurisdictional facts as set out above and the evidencepresented at the hearing that it employs registered andlicensed practical nurses nurses aides, service workersand other categories of employees that Respondent is anemployer within the meaning of Section 2(2), (6), and (7)of the ActIITHE LABOR ORGANIZATIONThe complaint alleges that the Industrial Union Department, AFL-CIO is and has been at all times material,a labor organization within the meaning of Section 2(5)of the Act Respondent denies thisallegation,and contendsin itsbrief that the Industrial Union Department(the IUD) of the AFL-CIO is not a labor organizationwithin themeaningof the Act because it is an organization of unions and does not itself admit employees intothe IUD I however, find that the IUD is engaged in therepresentation of employees as an entity utilized to organize employees on behalf of its memberunionswhich arethemselves organizations of employees representing thoseemployees in regard to wages, terms, and conditions ofemployment I conclude that the term labororganizationas defined in Section 2(5) of the Act is sufficientlybroad to include the IUDIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent operates a nursing home in Oxford, Mississippi, providing skilled and intermediate care to approximately 135 aged and/or infirm patients or residents Respondent s facility at OxfordMississippi includes fourwings or halls that house patients who require bothskilled and intermediate care Hall B averages 38 patientswhereas halls A C and D average 32 to 34 patients Thefacility is owned by the Overstreet family and is staffedby James Braswell its administrator Larry Overstreet itsassistant administrator, Betty Jenkins its director of nursmg and Assistant Director of Nursing Virginia HudsonJenkins and Hudson are both registered nurses At thetime of the hearing there was one additional registerednurse on the 7 a in to p in 3 day shift and one registerednurse on both the 3 to 11 p in shift and the 11 p in to 7a in shift All other nurses are licensed practical nurses(LPN) There is a nurse on each hall on each of the twoday shifts and two nurses on the night shift There are 13nurses aides on the day shift with 4 assigned to B halland 3 each assigned to halls A, C and D The nurses areresponsible for patient care in each hall, including themonitoring of medical conditions of the patients, the responsibility for medication and the assignment of workto the aides who assist in patient care including the feeding and bathing of patients, assistance with their personalneeds, and related duties The aides work under the direction of the nurse assigned to their wing iThe complaint alleges Respondent admits and I find that at all relevant times James Braswell Betty Jenkins Virginia Hudson and LPNJudy Leeton were supervisors within the meaning of Sec 2(11) of theActIn late 1987 the Union commenced an organizingcampaign among Respondents service workers includingthe nurses aidesA petition was filed on October 16,1988with a Board conducted election held on December 10, 1987 at which 38 employees voted in favor ofthe Union and 21 voted against the Union with 6 challengesRespondent filed objections to the election and ahearingwas initially scheduled for February 10, 1987,but was subsequently rescheduled and held on March 29and 30 1988, with the hearing officers Report on Objections issued on April 30, 1988, recommending that a certification of representative issueCarrie Louise Delbridge commenced her employmentwith Respondent as a nurses aide in approximately 1978and worked approximately 3 to 4 years when she quitbecause of pregnancy She was rehired in 1981 andworked until February 1988 when she was terminated byRespondentDelbridge testified that in September 1987she became aware of the union organizational campaignDelbridge attended three union meetings and thenbecame an open union supporter Delbridge wore aunion button and pencil holder at work in late Octoberor early November 1987 She also handed out union leaflets three to four times a week prior to the December 10,1987 electionShe testified thatAdministrator JamesBraswell handed out antiunion leaflets in the front entrance to the nursing home Delbridge also testified thaton the first day she wore a union pin Assistant Directorof Nursing Hudson asked to read it and Delbridge allowed her to do so1The November 14, 1987 warningAs a condition of employment the nurses aides are required to have an annual physical exam by a physicianThe examinations must be obtained at the expense of theindividual aides and are generally required on or abouttheir initial hire date anniversaryDelbridge testified thatprior to 1987 she had on occasion taken time off fromher job to take the physical exam In July 1987 Delbridge observed a notice on the bulletin board which hadbeen posted by Director of Nurses Jenkins notifying severalnurses aides includingDelbridge to obtain theirphysicals Subsequently, Jenkins reminded Delbridge thatshe should take her physical exam On the same day Delbridge informed Jenkins of her personal problems andthat she would probably quit her employment the first of1988 and asked whether she would be required to takethe physical under those circumstancesAccording toDelbridge Jenkins told her not to worry about the physical as she was planning to resign the first of the followmg year Jenkins testified that in October Delbridge ledme to believe that she was going to be leaving aroundThanksgiving " Subsequently, the first of November Jenkins posted the names of several nurses aides includingDelbridge who needed to have a physical exam by November 16 or they would be suspended for 3 days Priornotices of physicals had not contained a deadline or athreat of suspensionOn Friday November 13 1987Jenkins informed several of the aides on the list includingDelbridge that they needed to get their physical examand turn it in by the following Monday Jenkins testified GRACELANDS INC375that Delbridge responded okay Jenkins permitted several other employees to make appointments during working hours and take off work to take their physical butDelbridge did not request permission to do so Delbridgetestified she left shortly after work on Friday after 3 30p in accompanied by Fairy Flemons,another aide, andtraveled to another town approximately 20 to 30 minutesaway where she had gone before Delbridge testified thatwhen she arrived at the doctor's office,she was told bythe receptionist that the doctor had gone for the day, butthat she could return at 8 a in the following days for aphysicalDelbridge reported to work on Saturday, November 14,and told two nurses at her station that sheneeded to leave to get her physical as Jenkins had toldher to have her physical by Monday,November 16,which was the deadline for which several aides nameshad been placed on a list for their physicals due or theywould be subject to a 3 day suspension The nurses toldher to talk to Virginia Hudson,assistantdirector ofnurses,who was in charge that day Delbridge testifiedWell, I asked her [Hudson]if itwas all right forme to leave work and go get my physical ThatBetty [Jenkins]had told me that Friday afternoonthat I had to go ahead on and get it, and she said itwas all right,and I said well-she said yeah because you known [sic]we were going to be suspended for three days if we didn t get the physicalby the 16thI told her I said-you know we werejust casually talking,and I said,Well it d be better for meto miss an hour or two than three whole days youknow and y all would be short,and she saidYeah,that s rightand it wasn t any problemDelbndge testified she had informed Hudson of herprior attempt to obtain her physical the day before andthat she had been told by the receptionist that if she returned the next morning she would be given her physicalat that timeDelbndge testified she never informedHudson or the other nurses that Jenkins had given herpermission to be off that morning Delbridge testified shethen worked about 30 to 35 minutes before leaving totake her physical and returned about 9 (a m) The nextday (Sunday,November 15) she was called into Hudson's office and took fellow nurses aide Fairy Flemonswith her as a witness as the employees had been told atthe union meeting to take someone with them when theywere called into the officeHudson told her that shehad to write her you [sic]up and had already done soWhen Delbridge asked the reason,Hudson told her thatAdministrator Braswell had told her to write up DelbridgeDelbridge testified further thatHudson wasreading off the paper and said that Delbridge had toldher (Hudson)that Jenkins had told her to leave workand get her physical on Saturday morning Delbridgetestified that she told Hudson that she had not told herthis but that Hudson repliedWell I still I have towrite you up' Delbridge testified that she inquired whyand Hudson saidWell,maybe I should ve been the oneto get the write upDelbridge s testimony concerningthe unsuccessful trip to get the physical on Friday andthemeeting with Hudson on Sunday was corroboratedby nurses aide Fairy FlemonsWith respect to the meetingwith Hudson,Flemons testified that Hudson toldDelbridge that she had to write her up because she wentto get her physical and when Delbridge asked why, thatHudson said,Well I have to do it because Mr Braswelltold me to'Assistant Director of Nurses Virginia Hudson testifiedthat on Saturday morning Delbridge met her in the hallway about 7 10 and told her that she was going to get aphysical at 7 30 and that Delbridge also said that Bettysaid it would be better to miss two or three hours today,than three days next week without payHudson then allowed Delbridge to leave to take her physical SubsequentlyHudson talked to Director of Nursing Jenkinsand Jenkins told her that she had not given Delbridgepermission to leave to take her physical At the time ofthe warning Hudson told Delbridge that she was receiving the warning because Jenkins had not given Delbridgepermission to leave work to take the physical and thatshe (Hudson)had discussed it with Nursing Home AdministratorBraswellHudson denied having told Delbridge that Braswell had told her to write her up butsaid,Iwas told to write you up' She also told Delbridge that sheprobably shouldn'thave let her gowithout investigating further and that I was sorry ' Shedoes not remember whether she said that she (Hudson)should have been written up for letting Delbridge go totake her physical Jenkins testified that she posted anotice of employees who were due for their physicals onapproximately November 1 with a date of November 16for physicals to be due The notice included Delbridge asone of the employees who was due for their annualphysicalDelbridge's name had been on the list in Julyand Jenkins told Delbridge she needed to take her physical Jenkins testified that in October or early Novemberprior to her posting of the notice that Delbridge came toher and told her she was going to be leaving the nursinghome and that she (Jenkins)then agreed to let it slideJenkins testified when she subsequently reviewed her listfor physicals she noted that it was so delinquent sheneeded to take affirmative action and put Delbridge sname on the list as well as everyone else who was duefor a physical On November 13 Jenkins talked to Delbridge and told her as well as others that were delinquent that she must take her physical and Delbridge saidOkayNovember 13 was a Friday with the noticeshowing a due date of Monday,November 16 for physicals or the imposition of a 3 day suspension Delbridgedid not request time off on Friday to take her physicalSeveral of the employees did request time off to taketheir physicals and were allowed to do so Hudson calledher on Sunday at her home and told her that Delbridgehad told her (Hudson)on Saturday morning that she hadto go get her physical and left work to do so Jenkinshad not given Delbridge permission to leave and Delbridge had not asked for permission of Jenkins Hudsonmade the decision to give Delbridge the warning andtold Jenkins on the phone that she was going to writeCarrie [Delbridge]upAdministrator Braswell testifiedthat he saw the posted list of people who had not taken 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheir physicals and inquired of Jenkins about it and Jenkins informed him that everyone would have their physicals by Monday, November 16 He was not aware that awarning had been issued to Delbridge on Sunday untilMonday2The January warnings and incidentsOn one day in January 1988 several of the nurses aideswent out to lunch Delbridge had been asked to jointhem but declined About 3 p in Annie Toles the aidewho had asked Delbridge out to lunch, told her that she(Delbridge) was in trouble because the aides had overstayed their lunch periodDelbridge accompanied bynurses aide Darlene Lyn went to Hudson s office Delbridge testified thatHudson started fussing at me,saying that I had taken longer than 30 minutes for lunch,and that I had taken an extra 15 minutes for a break 'Darlene Lyn told Hudson that she herself had gone outto lunch but that Delbridge had not gone out to lunch,afterwhichNothing else was saidThe four nursesaideswho had overstayed their lunch periods were notgiven a warningDelbridge testified that on January 31 1988, she wastaking care of a patient when Jenkins came into theroom and said,Carne I ve been looking for you for 20minutesand that Jenkinswas dust going on and onabout I hadn t taken care of my patients Jenkins specificallymentioned patient H who had not been gotten upWhen Delbridge attempted to explain why she had notgotten him up because of bleeding on his bottom andhat she did not feel he should have pressure on it by sitting up, Jenkins did not give her an opportunity to explainDelbridge testified she did not respond to Jenkins'yelling andwas sort of quiet because I was scaredDelbridge further testified that at the time there were nopatients that she had failed to care for that morning Delbridge testified that Jenkins was yelling at her and didnot give her an opportunity to explain that she hadturned patients S and G but that G does not get upevery day She asked Jenkins if she was timing her because previously there had never been a hurry Delbridge testified that she was unaware of any warningbeing issued to her concerning this incident and that Jenkins did not again discuss it until the day prior to hersubsequent dischargeDelbridge testified further that later that afternoon onJanuary 31 Amy Hill, an LPN who was the charge nursefor the day stated to another nurses aide Deborah Clayton in Delbridge s presence thatYou cant call any ofthe aides out of [other than] theirname,because you 11get reported to Carrie [Delbndge] and her peopleDelbridge testified that there had been a recent union meeting 2 days prior and that one of the aides had repeatedthat a nurse had called her a starved out EthiopianchildJenkins testified concerning the January warning thatshewas making her rounds of the nursing home asnormal on a Saturday morning and noticed the patientsdidn t look quite up to parseveral ofthe bedpatients, but that [sic] do sit up for a couple of hours at atimewere still in the bed One in particular still hadbreakfastYou know, it was obvious that she had notbeen taken care of Jenkins then checked at the nursesstation and found that Delbridge was responsible forthesepatientsShe then went back to the lower end of Bhall and was unable to find Delbridge She then lookedforDelbridgein hallsA, D, and C which took 15 to 20minutesShe then returned to B hall and found Delbridge in a patients room She asked Delbridge whereshe had been and Delbridge replied that she had been inthe laundry and Jenkins saidWell your patients are dustnot up to par this morningDelbridge then saidOhhave you started timing us now? Jenkins then said,NoCarrie, I haven t, but I just noticed that your patients areuntidy, and they re just not being taken care of like theyshould have beenShe then told Delbridge to get patientsH and G up and take care of patient S and remarked that she could see Delbridge was taking care ofpatient CDelbridge replied,Yes I am Jenkins thensaidOkay, I want the job done like it s supposed to bedoneDelbridge then saidWell you wont give meany time to answer you and Hudson repliedNoCarrie, I want you to do the job like you know how todo it and then walked out of the room She then continued her rounds and on her return to her office wrote upthe incident and gave Delbridge a written warning Bythe end of the shift everything seemed in order with Delbridge s patients She did not tell Delbridge of the written warning because everything had been taken care of3The Februaryincidents,the alleged unlawfulthreat the alleged unlawful dischargeaThe alleged unlawful threatDelbridge testified that on Friday, February 5, 1988she served several subpoenas to employees on behalf ofthe Union for a hearing scheduled for February 10, 1988on the Employers objections to the election held in December 1987 She served several of the employees in thenursing home dining room and was observed by MrsBraswell the administrators wife, and by June Overstreet the owner s daughter in law She also served employeeErma Webb at the home of Webb s motherWebb is the sister of Ora Hoskins an LPN at thenursinghome On either Sunday or Monday following her service of the subpoena on Webb Delbridge was comingfrom the laundry down C hall and was approached byHoskins who asked her what she was doing at her mother's houseDelbridge told her she was there to see hersisterand Hoskins asked what she wanted with hersisterDelbridge told her to ask her sister and Hoskinsreplied she had and that her sister had not told her Delbridge thensaid,Well I in not going to tell youHoskins then saidWell, I know what you were there forand I d better not catch you there againHoskins testified that she told Delbridge that she hadheard that she had been at her mother s house that theconversation was pleasant, she did not get angry withDelbridge and did not inquire why Delbridge had beenat her mother s house as she knew the reason She deniedtellingDelbridge to stay away from her mother s houseand did not ask whether Delbridge had been to see hersister asshe knew that was the reason Delbridge was GRACELANDS INCsent there She did not say anything to anyone at thenursing home about thisb The discharge of DelbridgeOn the morning of February 9 Delbndge reported toher assignment in B hall This hall has the largestnumber of patients and four aides are normally assignedtherewhereas the other three halls have three aideseachAides Bonnie Vaxter and Francis Carothers alsoreported to work on that morning but aide Ann Higgenbottom did not reportDelbridge testified thatwhen she had checked in,there had been a note on the timeclock to employees thatthe scheduled February 10 heanng on the Employer sobjections to the election had been postponed and thatshe was approached on three separate occasions by BettyFranklin the Respondents observer at the election inwhich Franklin inquired on each occasion whether Delbudge knew the reason for the postponement On thethird inquiry,Delbridge told Franklin she felt that thepostponement had been because Respondent was notready to proceed as the Union and the NLRB wereready to proceed Delbridge also stated that the Unionhad nothing to fear but that she felt Respondent wantedtime to go through the employees personnel files andthat Franklin could tell the Respondent what she hadsaidFranklin corroborated Delbridge s testimony concerning her inquiry of Delbridge and Delbridge s replythat she felt the continuance had been requested by Respondent in order to go through its records, but deniedthat there was more than one conversation I creditFranklinAfter Delbridge began her work on the lower end ofB hall she noted that she and aide Bonnie Vaxter weregetting behind and went to the nurses station where shefound LPNs Judy Leeton and Ruthie Nichols and askedwhether they knew theywere an aideshortAccordingto Delbridge neither nurse replied and Nichols looked atDelbndge and walked past her with her head downDelbridge testified that Leeton and Nichols seemed to beacting strangely and she assumed they were discussingpersonal problemsDelbndge testified that after she finished feeding herpatients she returned to the nurses station andcheckedher assignment sheet which lists among other assignments the patients to be bathed by the aide Delbridgetestified that in the past some of the baths would beeliminated when an aide was missing and the remainingbaths would be distributed among the aides who werepresentOn this occasion patient C stopped aide BettyCarothers in the hall and inquired who was going to giveher a bath Carothers then asked this of Delbridge whotold Carothers to tell patient C they might not get to heralthough she was scheduled for a bath At this pointLPN Charge Nurse Leeton saidCarrie, you are goingto take care of those other patientsDelbridge askedwhether Leeton was aware of the shortage of the aideLeeton saidYes, but you can take care of those otherpatientsDelbndge asked Leeton if she would help andLeeton stated she would when Delbndge told Carothersto tell patient C that Leeton was going to bathe her Ac377cording to Delbndge, Leeton did not tell her how manybaths she would have to doDelbridge testified further that after she had bathedone patient she returned to the nurses station and bothLeeton and Hudson were there and Hudson said that she(Delbndge) would do those other bathsDelbridgeasked whether Hudson wanted her to do her own assigned patients, Higgenbottom s patients and all the restof the work and Hudson said yesDelbridge toldHudson there were only three aides on duty and Hudsonasked whether she was refusing to do the work Delbridge said she was not and was there to take care of thepatientsHudson then told her to clock her card and gohome for refusing to take care of the patients She thenagain told Hudson she was not refusing and Hudson thentold her to go home Delbridge asked why she was to gohome Jenkins then arrived and took theassignmentsheetsand reassigned the workDelbridge inquiredwhether the aides had to put out ice and shave the menand Jenkins replied in the affirmative Delbridge had notactually beenassignedany additional baths or work untilthis point and testified she had understood that she, herself,was being required to do all the work of the missingaideDelbridge did not protest the reassignment of workby Jenkins and commenced bathing the patients Subsequently Jenkins came to her and gave her an additionalbath assignment Subsequently, Delbridge was called intoHudson s office in the presence of June Overstreet andHudson where Jenkins accused Delbridge of being loud,obnoxious and refusing work Delbridge denied thisJenkins told her to go home and Delbridge refused untilJenkins called Braswell and then agreed to go home Shewas later called to the nursing home on February 10 andmet with Braswell who told her she had three previouswarnings and discharged herDelbridge also testified that during the February 9 incident, June Overstreet, the owner s daughter in law,was leaningagainst the wall looking at her and that shehad not often seen Overstreet in the nursing home Overstreet and Jenkins testified that Overstreet performs a liaison function to see that the nursing home is in compliance with nursing regulations and is providing good careto the patients She is there at various times and does nothave set hours Since December 1987 both she and herhusbandLarry Overstreet, have been there more frequently as the result of the illness of June Overstreet sfather in law who is the owner of the facility Overstreettestified that she heard a loud conversation between Jenkins and Delbridge and she heard that Delbridge did notwant to do an extra bath and that Jenkins was tellingDelbridge this was the way they had always done itLeeton testified that on themorningof February 9 shehad made priorarrangementsto visit Oxford Hospital totalk to the doctor about her father who was hospitalizedwith renal failureLeeton arrived at the nursing homeabout 7 39 am when she received the nurses reportfrom LPN Nichols who had received the report fromthe 11 p in to 7 am LPN from B wing at the timeshe went off duty Nichols who was normally assignedtoA' wing had taken the report for Leeton in anticipation of her absence and had begun to set up the medi 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcoresNichols observed Delbridge approach Leeton andherself and ask whether they were aware that they werean aideshortLeeton and Nichols testified that Leetonreplied that she was unaware of it but would check itNichols was aware of this but had not yet told LeetonLeeton specifically denies having failed to reply to Delbridge s inquiry concerning the missing aide On updatmg Leeton Nichols returned toA wing which washer regularassignmentLeeton learned that nurses aideElizabeth Higgenbottom had called in sick and could notbe replaced Leeton then told Delbridge that they wouldbe short an aide and that she would reassign the bathswhen she had time Leeton explained the normal procedure when they are short an aide is to reassign bathsamong the remaining aides and to eliminate baths of patientswho can bathe themselves Leeton checked thecharts of the patients and determined that only three ofthe patients assigned to the missing aide were in need ofa bath that day She told Delbridge that she would beassigned an extra bath to do Delbridge replied that shewas going to tend to her patients and asked whetherLeeton was going to help out and Leeton said yes as shealways did At this point Leeton had not had time to reassign the baths as she was doing medications and breakfastNurses Aide Betty Carothers then came down thehall and a patient was standing in the doorway of herroom and asked Carothers who would give her a bathCarothers asked this of Delbridge and Delbridge repliedthat she guessed Leeton would give the bath and tend tothe patients on that end Leeton testified that nursesnever bathe patients Leeton then finished passing out themedicines and calledAssistantDirector of NursingHudson and told her Delbndge did not want to help outwith the baths Hudson told Leeton to assign the bathsand that she would be therein a minuteLeeton wrotedown the patients for the aides to bathe on a piece ofpaper and Hudson then came While Leeton and Hudsonwere discussing the matter Delbridge came out of theshower and asked what was going on Hudson told Delbudge that baths were being reassigned and she wouldhave one extra bath to do Delbridge replied she wasgoing to tend to her own patients and told Hudson she(Hudson) could do the work as she received more paythan Delbndge Hudson also asked Delbndge why shewas making such a big issue out of the extra bath as shehad worked short before Hudson called Nursing Director Jenkins to the hall The conversation between Delbudge and Hudson became loud At one point HudsontoldDelbndge that if she did not want to take care ofher patients, she had to go home Jenkins came to thehall and told everyone to hush and reassigned the bathsamong the remaining aides Delbndge continued to sayshe would not do the extra bath The other aides wereasked if they had a problem with the extra bath assignedto them and they said no, but they had a problem withdoing extras,such as cutting and painting fingernailsJenkins told them to tell Leeton if anyone wanted thisdone Delbridge asked about extra things like shavingpatients and putting out ice and Jenkins replied that thesewere a normal part of their duties and would be performed After Jenkins and Delbndge finished their conversation Jenkins and Hudson left The aides had beenin and out during the course of these conversations withDelbridgeAfter the conversation, the three aides returned to work Subsequently, Leeton told Delbridgethat Jenkins wanted to see her in her office Leeton didnot attend the meeting but subsequently saw Jenkins andDelbridge walking to the timeclock and heard JenkinstellDelbndge to go home and that she would call herlater and Delbridge say you mean I have to sit aroundand wait on your call? Jenkins said,Carrie, as I said,go home, 111 call you laterAssistantDirector of Nursing Hudson testified thatafterLeeton called her concerning the rescheduling ofthe work assignments Delbridge came out of the showerand said she was not going to do any extra workHudson told Delbridge she would reschedule the missingaides patients among Delbridge and aides Frances Carothers and Bonnie Vaxter and Delbridge said she wasnot going to do it but would do her job showing Hudsonher assignment Hudson told her she would do the extraduties and Delbridge said she would not and Hudsontold her to go home if she did not want to do the jobsassigned to herDelbridge said she was going homeDelbndge also told Hudson she was paid more than Delbudge and could do the work and that they wanted Delbridge to do extra work but would not pay extraHudson did not tell Delbridge that she had to take careof all themissing aidespatientsDelbridge had becomeloudDelbridge had said she would take care of the patients on her list but only on that listWhen Jenkinscame to the hall Hudson told her that Delbridge had refused to do the job and was going home rather than doitAt first Delbridge told Jenkins that she would not dothe extraassignmentsJenkins told her it will only be oneextra bath and Delbridge saidOkayJenkins thenmade the reassignments Subsequently Hudson and Jenkins went on a break together and she told Jenkins thatshe did not think she (Jenkins) had handled this correctlyas she (Hudson) thought Delbridge should have beensent home and told Jenkins she ought to think about itHudson reviewed what had occurred with Jenkins andJenkins then proceeded to sit and evaluate the matterand went to her office Subsequently Jenkins decided tocallDelbridge into Hudson s office and send her homeuntil further investigation and told Delbridge to clockout and go home Delbridge refused and Jenkins calledBraswell and told him of the refusal to go home andduring that telephone conversation Delbridge said shewould go home but would not clock out her card Jenkins then said she would clock out the card and toldBraswell that Delbridge would go home but would notclock out her card She and Jenkins and Braswell laterdiscussed the incident and it was agreed that Delbridgeshould be discharged but the final decision was not madeuntil Braswell called Delbndge the next dayJenkins testified that on the morning of February 9 shewas called to the nurses station at B hall by Assistant Director of Nurses Hudson who informed her that Delbridge was refusing to do work assigned to her She arnved there shortly thereafter and heard yelling betweenHudson and Delbndge who said she was going to do herassignmentsonly and she told Delbridge that she, Del GRACELANDS INCbridgewould do the work and that it only required anextra bath per aideDelbridge then agreed to do theextra bath and commenced to do her work Subsequently, she discussed the matter with Hudson and decidedthat in view of the priorwarnings inNovember and January and in view of Delbndge s refusal to do the workassigned by Leeton and Hudson to her, that Delbndgeshould be terminated because she (Jenkins) would notalways be on duty to ensure that Delbndge did herwork In response to questions by the General Counselconcerning Delbridge s prior work performance Jenkinstestified thatDelbndge had always been quick to speakup when she did not like something and had argued withother aides and supervisors in the past, alluding to aprior warning issued to Delbridge for arguing with another aide concerning the giving of a bath to a patientJenkins then called for Delbridge to come into Hudson s office after discussing the matter with Hudson andreconsidering it and in the presence of Hudson and JuneOverstreet, who had heard the incident in the hall, toldDelbridge to punch out and go home and that she wouldcallher later at home Delbridge initially refused butwhen Jenkins called Administrator Braswell at home,Delbridge said she would go home but would not punchout Jenkins went with Delbridge and punched out hertimecardBraswell testified that he had been ill and was at homeon February 9 but that he later reviewed the matter withLeeton, Hudson, and Jenkins and the nurses aides anddetermined to discharge Delbridge for insubordinationand called her the next day and did so as a result of thisincident and her prior warningsNurses aide Bonnie Vaxter testified that on the morning of February 9 Leeton told the nurses that she woulddivide the baths of the patients of the missing aideamong the aides and that she would help them Delbridge said that she was going to bathe the patients onher list and that the other aides could do what theywanted to do and that she guessed Leeton would bathethe rest of the patients Vaxter heard a little bit loudconversation between Hudson and Delbridge but couldnot hear what they were saying She saw Jenkins,Hudson Overstreet Leeton and Delbridgeat the nursesdesk and recalls Jenkins asking the aides whether theyhad a problem with thereassignmentsand she replied noand went back in the showerNurses Aide Frances Carothers testified that on learning that they were an aide short the other nurses aidesdecided to eliminate some work as the nurses usually letthem do She did not hear the conversation betweenLeeton and Delbridge She did hear Delbridge andHudson in which Hudson told Delbridge to punch outand Delbridge refused saying she was there to do herwork There was no assignment of extra baths made untilJenkins came and said hold everything and then madethem4 Positions of thepartiesThe General Counsel contends that Delbridge was along term employee with a good work record havingonly previously been issueda singlewarning prior toNovember 1987 when she wasissued a warningshortly379afterRespondent became aware of her roleas a unionsupporterWith respect to the November warning theGeneralCounsel argues that Delbndge did nothingwrong as she merely requested permission of AssistantDirector of Nurses Hudson to take off from work for amedical exam to meet a deadline imposed by management after she was unable to obtain the physical the previous evening in her off duty hours The General Counsel contends that Delbndge s testimony as supported byFlemons should be credited and demonstrates that Delbudge did not misrepresent to Hudson that Jenkins hadalready given Delbridge permission to take off TheGeneral Counsel also apparently contends that the noticeto take the physical by the following Monday or be subject to discipline is suspectas it wasthe firstinstance inwhich a penalty had been added to the notice and thatthe placement of Delbridge s name there is evidence ofRespondent's animustoward her because of her unionactivities as she had been previously excused by Jenkinsbecause of her announced intention to resign the first ofnext year The General Counsel also contends that the issuance of the warning to Delbridge by Hudson on thefollowing day is further evidence of Respondents animusas an unlawful attempt toseize on apretext to punish aknown union supporter because of her union activitiesIn support of this contention the General Counsel pointsto the testimony of Delbridge as supported by aide FairyFlemons and Hudson that Hudson said that she had beentold by Administrator Braswell to give Delbridge thewarning and the conflicting testimony of Braswell thathe was not aware of the issuance of the warning until thefollowing day The General Counsel also relies on thetestimony of Delbridge as corroborated by Flemons andas unrebutted by Hudson that Hudson said that perhapsshe should have received the warning for letting Delbridge goWith respect to the warning of January 1988 issued byJenkins to Delbridge, the General Counsel also contendsthat this warning was pretextual relying on Delbridge stestimony that she had been taking care of her patients asnormal when Jenkins suddenly came into the patient sroom where she was working and began yelling at herfor not taking proper care of her patients and that Jenkins would not permit her toexplain ascorroborated byJenkinsThe General Counsel further relies on the factthat Jenkins issued a written warning to Delbridge inconnection with this incident but did not apprise Delbudge of thisThe General Counsel also cites Delbridge s continuingunion activity through theissuanceof subpoenas onbehalf of the Union to employees in the presence of management personnel in the cafeteria and at the home ofthemother of LPN Ora Hoskins to the sister of OraHoskins who was employed as a nurses aide by RespondentThe General Counsel also contends that Delbridge stestimony that Ora Hoskins told her after she went toher mother s house that she had better not go there againwas an unlawful threat issued by a supervisor and agentof Respondent to Delbridge because of her engagementin protected concerted activity of serving subpoenas onbehalf of the Union for the scheduled hearing on the Re 380DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDspondent s objections to the election As further evidenceof animus the General Counsel also cites the statementby an LPN to Delbridge that you cannot call any ofCarne s people by other than their own name or it willbe reported and the instance in which Hudson becameupset with Delbndge when she thought that Delbndgehad left the premises for lunch and exceeded her lunchperiod and the lack of any action taken against the aideswho actually did this after she learned that Delbridgehad not left the premises and exceeded her lunch periodThe General Counsel further contends that the reasonsgiven for the discharge of Delbndge on February 10,1988, are pretextual and were putforth tomask the Respondent s intent to discharge Delbridge because of herunion activities In support of this the General Counselrelies on Delbndge s testimony that Respondents observer at the election, housekeeper Betty Franklin, askedDelbridge on three separate occasions on the morning ofFebruary 10 why the hearing on the Employers objections to the election had been postponed The GeneralCounsel contends that unusual things occurred at thenursing home on the morning of February 10 citing Delbridge s testimony that when she spoke to nurses Leetonand Nichols and told them that they were an aide shortthat neither answered or acknowledged her and thatNichols stared right past her, that previously when anaide had been missing,some of the baths were not givenor were divided among the aides whereas on this occasionDelbndge was told she must do them all,that shewas told to go home by Assistant Director of NursingHudson for refusing to do any work other than thatwhich was on her normal list of assignments althoughshe advised them that she was not refusing to do thework,that the owner s daughter in law June Overstreetwas leaning against the wall during her discussions withLeeton and Hudson looking at her although she was notusually on the premises in the past that she was not permitted to explain to Jenkins before she was sent home,that she was not permitted to explain to Braswell thenext day but was discharged as soon as she entered hisoffice and that he had already made out the terminationnoticeThe General Counsel also contends that there issubstantial evidence of pretext in this case as Delbridgehad received only one prior warning in her 9 years as anurses aide but within a period of less than 4 months hadreceived three warnings and was discharged after Respondent became aware of her role as a leading unionadherent and continuing union activitiesThe GeneralCounsel contends that Respondents animus toward Delbridge because of her union activities is established byHoskins threat to her for engaging in union activitiesand by comments from the LPN concerning Carrie speople and by Hudson s actions with regard to the alleged extended lunch period The General Counsel alsocontends that there is substantial evidence of disparatetreatment in this case as Delbridge was discharged afteronly three warnings one of which she had not even beenadvised of whereas other employees as demonstrated byRespondents records were not similarly discharged afterthree warnings or for incidents more serious than thoseinvolved in this case citing an instance in which a nursesaide threatenedto kill theadministrator and was not discharged and another incident in which a nurses aidethreatened to throw a patients urine at him and was notdischargedThe Respondent contends that Delbridge was discharged because she was blatantly insubordinate refusingto do any extra baths other than those on her list on February 10 that although she had previously been a reasonably satisfactory employee,she did not have an unblemfished record as she had previously been written up forarguing about the number of baths she was required togive during the absence of another aide but on that occasion did apologize and bathe the patient Respondentcontends Delbndge was subsequently written up for misrepresentingwhat the director of nurses had said andleaving work to take her physical and for slow work andneglect to the patients assigned to her Respondent contends that employees have previously been subject to termination for violation of work rules and that all employees were treated the same regardless of their union sympathies or activitiesRespondent contends that Jenkinsactions in sending Delbridge home after she had initiallytold her to go to work and Delbridge had done so werereasonable in view of the complaint by her Assistant Director Hudson of undermining her in her role in disciplining employees as she (Jenkins)could not be presentat all times when Delbridge was and she needed to support the assistant director and the charge nurses Jenkinscalled Delbridge intothe officeand sent her home pending further discussion with Administrator Braswell whowas home ill Jenkins determined that Delbridge shouldbe terminated Braswell investigated the matter interviewed the witnesses, and concluded also that Delbridgeshould be terminatedRespondent contends that Delbridge clearly stated that she would doherpatientsmeaning only the patients on her assigned list and noothers required as a resultof themissing aide It is undisputed that the additionalworkof one extra bath was notsubstantial and the reassignment was consistentwith thepast practice of eliminating some baths and reassigningthe remainder to the other aides Delbridge s commentthat the charge nurse would give a patient a bath was asmart remark that caused Charge Nurse Leeton to callthe assistant director of nursingDelbridge continued toresist the reassignment of additional baths to her toHudson who was then prompted to call Jenkins who alsowitnessed the insubordinationRespondent further contends there was no evidence ofantiunion animus or animus toward Delbridge personallybecause of her support of the Union,but rather the supervisors candidly testified that they did not treat employees differently because of their union activitiesWithrespect to the alleged statement by Hoskins the Respondent contends that Hoskins denial should be credited andargues that in any event the remark was innocuous anddoes not merit a finding of a violation of the Act, or aremedy5AnalysisIconclude that the General Counsel has not establashed a prima facie case of a violationof the Act byreasonof the twowarnings issued to Delbridge and by GRACELANDS INC381reasonofRespondents discharge of Delbndge Inmaking this determination, I rely primarily on credibilitydeterminations having personally observed and listenedto and reviewed the credibility of the witnesses I havealso considered what I find to be a total lack of antiunionanimus in this case notwithstanding the alleged unlawfulthreat by Hoskins and the comments by the LPN and theincident in which Hudson berated Delbridge for havingoverstayed a lunch period which Delbridge had not infact doneInitially, it is undisputed that Delbridge was an activeunion supporter and that her role as a union observer atthe election, in wearing union insignia, handing outunion literature, and serving subpoenas on behalf of theUnion was known to Respondent It is also clear thatRespondent conducted an antiunion campaign by handing out literature to employees and that it has filed ob,sections to the electionThere was, however, no evidence that Respondent resorted to unlawful means to doso I do not find the remarks of the charge nurse or theLPN to Delbridge, or the lunch incident with Hudson toconstitute any basis for inferring to Respondent animusagainst the Union or Delbridge personally because of herunion activities I also find that Hoskins did make theremark to Delbridge that she had better not go to hermother s house again and credit Delbridge in this regardHowever I do not view this as a violation of the Actinferable to Respondent Rather, I find that Hoskins wasacting as an individual in telling Delbridge to stay awayfrom her mother s homeWith respect to credibility I find the testimony ofLeeton Hudson, and Jenkins to be credible and to withstand scrutiny I found them each to be sincere witnesseswho testified forthrightly concerning what occurred ineach of the incidents I also found June Overstreet's andBraswell's testimony to be credible I also credit Vaxter sand Frances Carothers testimonyWith respect to the November warning, I creditHudson and Jenkins concerning their testimony I notethe inconsistency between the testimony of Hudson andBraswell as to who determined to give Delbridge thewarning but do not find this determinative of theircredibility It may well be that Hudson was directed to giveDelbndge the warning by Braswell and that Braswellwas mistaken when he testified that he did not learn ofthe incident until after the warning However I am convinced that Hudson was concerned enough about Delbridge taking off work to obtain her physical to contactJenkins concerning whether she had given Delbridgepermission to do so and that Hudson gave Delbndge awarning after learning that Jenkins had not given herpermission to do so I do not find as apparently contended by the General Counsel that the placement of a penalty on the notice if the aides failed to obtain the physicalby the following Monday or that the placement of Delbridge s name on the list was connected with the unioncampaignI also credit Jenkins testimony that her issuance of theJanuary warning was related to her perceived poor jobperformance by Delbridge on that occasion rather thanantiunion animusAlthough Jenkins failure to appriseDelbridge of the warning may raise suspicion, I find itinsufficient to support a violation of the ActI also find the events of February 9 support Respondent s position in this case If one were to accept thetheory of the General Counsel, including the testimonyelicited of Delbridge, it would appear that on February9, the Respondent had set out to discharge Delbridge bycreating the entire scenarioThus,Delbndge testifiedthat on that morning Respondents observer at the election asked her three times why the hearing was continued and that she (Delbridge) responded something to theeffect that Respondent wanted to look through employees' filesDelbridge also testified that nurses Leeton andNichols did not speak to her and that Nichols lookedaway from Delbridge She also testified thatpriorto theincidentwithHudson, that Overstreetwas leaningagainst the wall and watching her, and that she wasbeing required to do all the additional baths rather than areassignmentof them among the three aides on duty Shealso testified that she spoke softly as she was afraid forher job This was refuted by the testimony of Leeton,Hudson, and Jenkins as well as aide Bonnie Vaxter whoall testified that the conversation was loud I do notcredit Delbridge s statement that she was quiet Rather, Icredit the testimony that she was loud and assertive, thatshe was going to do the baths on her assigned list andnothing more I credit the testimony that Hudson andJenkins were required to speak loudly to her I am convinced that Delbridge was assertive and insubordinate onFebruary 9 1988 It may well be that she was irritated asa resultof the postponement of the hearing on the Employer s objections to the electionMoreover, afterhaving had the opportunity to observe her demeanor onthe witness stand I am not convinced that she was quietduring this incident but rather observed her to be assertiveWith respect to the contention that the discharge ofDelbridge shows disparate treatment wasaccorded toher I find this contention without merit Respondent srecords show that it has disciplined and discharged employees for various offenses and I find the records showa variety of responses to these incidents but do not support the General Counsels contention that Delbridge received disparate treatment by reason of her dischargeBasedon the foregoing I find that the General Counsel has failed to prove a prima facie case that the November and January warnings and the discharge of Delbridgewere violative of the Act Assuming arguendothat the General Counsel has proved that the warningsand discharge of Delbridge were motivated in part byRespondentsanimustoward her because of her unionactivities, I find the Respondent has persuasively demonstrated by the preponderance of the evidence that shewould have received the warnings and been dischargedeven in the absence of her protected concerted activitiesWright Line251 NLRB 1083 (1980), enfd 662 F 2d 899(1stCir 1981), cert denied 455 US 989 (1982),RoureBertrand Dupont Inc, 271NLRB 443 (1984) andNLRBvTransportationManagement Corp,462 U S 393 (1983) 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1Gracelands Inc is an employer within the meaningof Section 2(2), (6), and(7) of the Act2TheIndustrialUnion Department,AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act3Respondent did not unlawfully threaten issue written warnings to, or discharge Carrie Louise Delbridge inviolationof the ActOn these findings of fact and conclusions of law andon the entire record,I issuethe following recommended2ORDERThe complaintis dismissed in itsentirety2 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes